Citation Nr: 0937321	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for muscle and joint 
pain, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran had active service from November 1982 to May 1983 
and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
service connection for a low back disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317; and 
for muscle and joint pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

The case was remanded in February 2008 for further 
development and adjudication and has been returned to the 
Board for appellate review.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

2.  The competent and probative medical evidence of record 
shows that fibromyalgia, a condition presumed by regulation 
to have been incurred during service in the Southwest Theater 
of Operations during the Persian Gulf War, was manifested to 
a degree of 10 percent or more prior to December 31, 2011.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102. 3.303, 3.317, 4.71a, Diagnostic 
Code (DC) 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim and to assist in obtaining evidence.  

With regard to the issue of service connection for muscle and 
joint pain, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As documented by her military records, the Veteran is a 
Persian Gulf War veteran, having served in the Southwest Asia 
Theater of operations during the Persian Gulf War during the 
period from December 1990 to July 1991.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the VA 
provisions pertaining to Persian Gulf veterans are applicable 
to this case.

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Veteran has asserted that she has multiple muscle and 
joint pain that is manifested as a result of her period of 
active service.  

The Veteran's service treatment records show at her 
enlistment examination in July 1982 on clinical evaluation no 
abnormalities were noted.  The Veteran sought treatment in 
December 1982 for complaints of foot pain and swelling.  The 
assessment was stress symptoms versus overuse syndrome.  In 
January 1983 she complained of left knee pain of three days 
duration after twisting her knee.  A service treatment record 
dated in March 1983 shows treatment for a transverse closed 
fracture of the left fourth middle phalanx.  The July 1986 
periodic report of medical examination from the Army National 
Guard shows that upon clinical evaluation, her spine and 
other musculoskeletal system; upper extremities; lower 
extremities; and feet were normal.  In a medical history 
accompanying the examination, the Veteran reported having or 
having had swollen or painful joints, cramps in her legs, 
foot trouble and recurrent back pain.  She denied having 
arthritis, rheumatism, or bursitis.  The examiner commented 
that the Veteran had swollen and painful joints that did not 
limit activities.  At a periodic examination in August 1990 
the Veteran's musculoskeletal system was normal.  She related 
a history of swollen joints and when she stood she had cramps 
in her legs.  The Veteran denied having or having had 
arthritis, rheumatism, bursitis or recurrent back pain.  

In December 1990, the Veteran sought treatment for swollen 
lips, neck and foot pain.  She reported a history of sickle 
cell crisis and that she had been positive for a sickle cell 
trait.  The assessment was myalgias.  She was referred to 
internal medicine for evaluation of complaints of total body 
pain including excruciating pain and numbness of the right 
foot and leg, and neck pain.  The impression was various 
arthralgias, neuralgias, and myalgias with no physical 
findings to explain the symptoms.  

The Veteran's separation report of medical examination dated 
in July 1991 shows that upon clinical evaluation, her spine 
and other musculoskeletal system; upper extremities; lower 
extremities; and feet were normal.  In the associated report 
of medical history, she indicated that she had experienced 
swollen and painful joints.  The examiner commented that this 
was related to heat and sleeping conditions which had 
resolved.  The Veteran denied having or having had leg 
cramps, arthritis, rheumatism, bursitis or recurrent back 
pain.  

Private medical records from the Lake Village Clinic dated 
from January 1974 to July 1993 show that the Veteran was 
intermittently assessed as having back muscle spasms; pelvic 
pain; right small toe pain; and neck muscle spasms.  In 
January 1974, she complained of back muscle spasm which had 
onset of 2 months duration.  Examination of the back was 
negative except for back muscle spasm.  Complaints of pain 
along her right flank in March 1979 were attributed to muscle 
strain after lifting a patient in a hospital.  

At a VA Compensation and Pension examination in January 1993 
with regard to a claim for benefits for other disabilities, 
there were no complaints of joint pain and her 
musculoskeletal system was normal.  

A private medical record from Mainline Medical Center dated 
in September 1994 shows that the Veteran was assessed as 
having musculoskeletal pain.  A rheumatological profile was 
recommended.  In August 1996, she complained of stiffness in 
both feet and legs and the assessment was arthritis.  In 
October 1999, she described low back pain and pain in her 
sides.

A lay statement dated in June 2004 from a fellow 
serviceperson who lived with the Veteran during service in 
Southeast Asia confirmed that the Veteran had aches, pains 
and joint pain during that time.   

VA outpatient treatment records dated from September 2001 to 
July 2004 show that in September 2001 the Veteran reported 
intermittent foot, ankle, knee, hip, back, shoulder, and neck 
pain.  She denied a history of trauma, but reported a history 
of sickle cell and possible rheumatoid arthritis.  She had 
full range of motion of shoulders, hips and knees.  There was 
no tenderness to palpation on her hips, knees, and shoulders.  
There was no evidence of any muscular atrophy and her muscle 
strength was 5/5 for her hips, knees, and shoulders.  The 
assessment was whole body joint pain.  In February 2004, she 
complained of pain in her hands and joint pain and in July 
2004 she complained of stiffness in her joints especially in 
the morning.  The assessment was osteoarthritis.  

A VA rheumatology consult dated in December 2001 shows that 
the Veteran reported pain in the head, neck, shoulders, arms, 
hands, back, legs, and feet, which was migratory and 
transient in nature.  A CT of the lumbar spine in August 1999 
was essentially normal.  The assessment was pes planus and 
migratory arthralgias and myalgias.  The examiner commented 
that the Veteran did not have sleep problems making it worth 
it to her to take the usual fibromyalgia treatment regimen of 
medication.  She did not have evidence of an autoimmune 
disorder or clinical evidence of rheumatoid arthritis or 
muscle weakness.  

A co-worker wrote in September 2004 that she had heard the 
Veteran express complaints of her joints aching all through 
her body, neck to feet.  An undated lay statement from a 
friend contained her observations of the Veteran's symptoms 
which included complaints of pain.  

A VA examination report dated in October 2004 shows that the 
Veteran reported chronic joint and muscle pains, specifically 
noted since 2001.  She described her symptoms.  The clinical 
findings were recorded.  The assessment was chronic migratory 
arthralgias.  An October 2004 X-ray of the spine had an 
impression of mild dextroscoliosis and sacralization of L5.  
A December 2004 addendum to the October 2004 examination 
report shows the assessment included low back pain, 
musculoskeletal, and possibly related to sacralization of the 
lumbar spine and/or scoliosis per x-ray interpretation.  The 
clinical criteria for fibromyalgia were not met.  The 
diagnoses were migratory arthralgias, per history, and mild 
degenerative joint disease of both knees and left heel.  

VA outpatient treatment records for the period from March 
2005 to October 2005 show in August 2005 the Veteran 
complained of body aches and joint aches for two to three 
months and the pain was getting worse.  The assessment was 
questioned fibromyalgia.  

VA outpatient treatment records for the period from October 
2005 to July 2006 show that in April 2006 the Veteran had 
some hand joint stiffness and swelling, with no redness or 
tenderness.  The plan was for a rheumatology consult with 
questioned fibromyalgia.  At a rheumatology consultation in 
May 2006 for multiple joint pains and early morning 
stiffness, the Veteran reported pain and tenderness all over 
the body most of the time.  There was no history of joint 
swellings, no joint deformities and she had been able to 
function normally.  She had some difficulty going to sleep.  
She had been evaluated in 2001 and was suspected to have 
fibromyalgia and recommended to take medication.  Clinical 
findings were recorded to include multiple tender spots all 
over the body.  The assessment was no significant signs of 
arthritis, possible fibromyalgia and mild degenerative joint 
disease.  

At a neurology consultation in July 2006, the past medical 
history included fibromyalgias.  After examination, the 
assessment was fibromyalgia, chronic headache and trouble 
staying asleep.  The VA neurologist added that the Veteran 
had chronic headaches as part of fibromyalgia.  

X-rays of the Veteran's hands and feet in May 2006 were 
normal with no evidence of joint erosions or cyst formation. 

Medical records from Mainline Health Systems indicate that 
she had been tested and a thyroid test and rheumatoid panel 
all were normal.  Assessments were chronic fatigue syndrome, 
headaches and narcolepsy.  In July 2006, she had a sore spot 
in her lower back.  The assessment was 
interspinous/paraspinous muscle strain.  In July 2005, the 
Veteran complained of bone and joint pain and muscle 
soreness, fatigue.  The assessment was generalized pain, 
fatigue and insomnia.  In August 2005, the Veteran complained 
of soreness in her whole body especially joints, feet and 
tender spots or trigger points.  She awakened several times 
during the night.  Her complete blood count was normal, urine 
analysis was normal and rheumatoid panel was negative.  The 
assessment was generalized pain, fatigue and insomnia.  
August 2007 x-rays of the hands revealed no evidence of 
fracture, bone lesion or bone destruction.  She had mild 
degenerative joint disease at the interphalangeal joints.  

The Veteran was afforded a VA Compensation and Pension 
examination in July 2009.  The examiner's review of the 
claims file revealed that on one occasion the Veteran was 
seen in the clinic while on active duty with a complaint of 
generalized joint pain.  Her examination was negative.  There 
was no evidence of continuing complaints of this type.  The 
Veteran thought that she first began having symptoms 
primarily around 1992 or 1993.  She was first seen at VA for 
this complaint in 2001 when she was evaluated in the 
Rheumatology clinic.  She did not meet the criteria for 
fibromyalgia at that time but had been given that diagnosis 
by her primary care physician.  She was evaluated by the 
rheumatology clinic again in 2006 and again did not meet the 
criteria for fibromyalgia.  She had been treated 
symptomatically with anti-inflammatory medicines.  At the 
time of the examination she was taking Mobic on a regular 
basis and occasionally used ibuprofen or "BC".  She had 
daily symptoms of pain in the neck, upper back, low back, 
shoulders, hands, knees, hips, and soreness on the bottoms of 
her feet with standing and walking.  These symptoms had all 
been present since her initial examination by VA in 2001 and 
were gradually more troublesome as she gets older.  Clinical 
findings were recorded.  

The examiner stated that the Veteran did not quite meet the 
criteria regarding trigger point tenderness for the diagnosis 
of fibromyalgia, but it was his impression that she most 
likely did have fibromyalgia which was at that time mildly 
active.  He could not document from her claim file that this 
started prior to her initial examination by VA around 2001.  
In view of the fact that the complaint that she made on one 
occasion while on active duty was not documented to continue, 
the examiner thought it was less likely than not that that 
represented the same complaints which she was currently 
displaying.  

The Veteran has a history of sickle cell trait but denied any 
episodes of sickle crisis and it was less likely than not 
that any of her symptoms were secondary to her sickle cell 
trait.

The Veteran's symptoms in the joint area were consistent with 
osteoarthritis as well, although complaints were at an 
earlier age than usual.  Previous x-rays had not documented 
any findings consistent with multiple joint osteoarthritis, 
but repeat x-rays of the cervical and lumbosacral spine, 
shoulders, hips, hands, and knees had been obtained the day 
of the examination and the results were attached to the 
report. 

The examiner noted that with regard to the Veteran's joints, 
the diagnosis of osteoarthritis was possible but not 
confirmed by any abnormal x-ray findings.  The examiner could 
not justify a diagnosis of osteoarthritis of the cervical or 
lumbar spine on the basis of physical examination.  The x-ray 
reports were attached.  There was some objective evidence of 
painful motion in the lumbosacral and lower thoracic area, 
but no spasm, weakness, or tenderness.  Neurological findings 
were described and were negative.  She had not had any 
incapacitating episodes in the past 12 months.  

X-rays of her hands revealed mild degenerative arthritis 
noted involving the proximal and distal IP joints.  X-rays of 
the knees revealed a normal right knee study.  Minimal medial 
joint space narrowing was seen in the left knee.  Bilateral 
shoulder x-rays showed there were no significant degenerative 
changes noted about the glenohumeral joints.  X-rays of the 
cervical spine showed no evidence for acute osseous 
abnormality detected.  

With respect to the issue of service connection for muscle 
and joint pain, the evidence shows that the Veteran has a 
cluster of signs or symptoms of a medically unexplained 
chronic multisymptom illness diagnosed as fibromyalgia, by a 
VA physician in July 2009.  The evidence shows that a 
diagnosis of fibromyalgia has been considered since 2001.  
The Veteran sought treatment in September 2001 for complaints 
of pain in multiple joints, which was assessed as whole body 
joint pain.  In December 2001, the assessment was migratory 
arthralgias and myalgias.  However, the record shows the 
examiner considered whether the Veteran should take the usual 
fibromyalgia treatment regimen but decided that since the 
Veteran did not have sleep problems it was not worth it.  A 
December 2004 addendum to an October 2004 VA examination 
report found the clinical criteria for fibromyalgia were not 
met and the diagnosis was migratory arthralgias per history.  
A diagnosis of fibromyalgia was considered when the Veteran 
complained of body aches and joint aches in when seen by VA 
in August 2005.  A private medical record in August 2005 
assessed generalized pain.  At a rheumatology consultation in 
May 2006 in addition to symptoms of multiple joint pains the 
Veteran also related having some difficulty going to sleep.  
The assessment included possible fibromyalgia.  In addition, 
the assessment at a July 2006 neurology consultation was 
fibromyalgia.  

After review of the evidence and examination of the Veteran, 
the July 2009 VA examiner provided an opinion that although 
the Veteran did not quite meet the criteria regarding trigger 
point tenderness for a diagnosis of fibromyalgia, it was his 
impression that the Veteran most likely did have fibromyalgia 
which was mildly active.  The Board finds that the July 2009 
opinion that the Veteran most likely has fibromyalgia is the 
most persuasive evidence.  Consequently, any doubt regarding 
the diagnosis is resolved in favor of the diagnosis of 
fibromyalgia, which is the resolution that favors the 
Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

According to the applicable rating criteria for fibromyalgia, 
symptoms that are controlled by continuous medication warrant 
a 10 percent evaluation.  38 C.F.R. § 4.71(a), DC 5025.  In 
this regard, the medical treatment records reflect that the 
Veteran has been prescribed and taking medication to control 
her symptoms of fibromyalgia.  Thus, based on these findings, 
although not binding on any subsequent rating, but for the 
purpose of establishing entitlement to the presumption, the 
Board is satisfied that the Veteran's fibromyalgia has 
manifested to degree of 10 percent or more.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran has a qualifying chronic 
disability, fibromyalgia, shown to be manifest to a degree of 
at least 10 percent.  Accordingly, service connection is 
granted for fibromyalgia.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia is 
granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back disorder.

The Veteran has asserted that she has a low back disability 
that is manifested as a result of her period of active 
service.  The Board previously remanded this issue for an 
examination and medical opinion.  The examiner stated that 
previous x-rays had not documented any findings consistent 
with multiple joint osteoarthritis, but that repeat x-rays 
had been obtained that day and the results were attached to 
the examination.  He further stated that a diagnosis of 
osteoarthritis of the lumbar spine could not be justified on 
the basis of physical examination.  The July 2009 x-ray 
report of the spine revealed mild degenerative facet disease 
in the lower lumbar spine.  The examiner's report of a July 
2009 examination did not address whether it is at least as 
likely as not that the Veteran has a low back disability that 
cannot be attributed to a known clinical diagnosis as 
instructed in the remand.  However, it appears that based on 
the July 2009 x-ray that there is a clinical diagnosis of the 
lumbar spine.  In addition, an October 2004 x-ray had an 
impression of mild dextroscoliosis and sacralization of L5.  
In that situation, the remand further instructed the examiner 
to provide additional medical opinions; however, it does not 
appear that the examiner addressed the stated questions.  
Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  Thus, this case must be 
returned for further development.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA physician who 
provided a VA joints and spine examination 
of the Veteran in July 2009 to review the 
claims file.  The physician's report 
should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that physician is no 
longer available, please forward this 
request for a supplemental opinion to 
another physician specializing in spine 
disorders.  

The physician should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that a 
low back disability, shown on x-ray as 
dextroscoliosis, sacralization of L5 and 
most recently, degenerative facet disease; 
or another low back disability shown by 
the evidence of record 

(a) had its onset during service or is 
related to any incident of service to 
include a service-connected disability; or 

(b) is etiologically related to a pre-
existing sickle cell disorder.  

The examiner must also state whether it 
was at least as likely as not (50 percent 
probability or greater) that the Veteran 
developed arthritis of the low back within 
one year of her discharge from active 
duty.  All opinions, accompanied by a 
complete rationale, must be set forth in a 
legible report.  

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


